Citation Nr: 1135692	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 10, 2007 for the award of Chapter 35 Dependents' Educational Assistance Benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran had active military service from January 1973 to January 1977.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2010, a hearing was held before the undersigned Veterans Law Judge sitting at the RO in Oakland, California.  

In November 2010, the Board remanded this case for additional development.  The case has since returned to the Board.  


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO found the Veteran was entitled to a permanent and total disability rating, effective from June 6, 2000.  The Veteran was notified of this decision in March 2004.

2.  VA received the appellant's claim for Chapter 35 Dependents' Educational Assistance benefits on March 10, 2008.  


CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education pursued by the appellant for the period prior to March 10, 2007.  38 U.S.C.A. §§ 3513, 5101, 5103, 5103A, 5113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 21.1029, 21.3041, 21.3130, 21.4131 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Initially, it must be noted that in issues involving (1) clear and unmistakable error; and (2) when the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The latter instance applies to the appellant's claim of entitlement to an earlier effective date for the payment of educational benefits, as will be explained below.  Nevertheless, the appellant has been notified of the applicable regulations and of the reasons for the denial of the claim on appeal.  The appellant has also been afforded the opportunity to present evidence, argument, and testimony in connection with his claim.

Analysis

In a February 2004 rating decision, the RO determined that the Veteran was permanently and totally disabled effective from June 6, 2000.  The Veteran was notified of this decision in March 2004.  

On March 10, 2008, VA received an application for Dependents' Educational Assistance.  VA Form 22-1999, Enrollment Certification for Training other than Apprenticeship or other On-The-Job, Flight, or Correspondence Training, was also received.  College enrollment was shown from approximately August 2000 to December 2004.  

In May 2008, VA sent the Veteran a letter advising that he qualified for Chapter 35 educational benefits and his choices for the beginning date of eligibility were June 6, 2000, or March 9, 2004, or any date between those two dates.  The Veteran responded, choosing August 15, 2000 as the beginning date for benefits because this is the date that he started school.  In May 2008, VA advised that they could pay for education benefits starting March 10, 2007, but there was no authority to pay for training he took more than one year before his claim was received.  

The Veteran disagreed with the decision and subsequently perfected this appeal.  In a statement accompanying his Form 9, the appellant indicated that he wanted VA held accountable for retroactive pay dating back to August 15, 2000 and to cover expenses incurred to finish his education.  At the hearing, the Veteran argued that he filed an earlier claim for benefits.  Specifically, that he completed paperwork for the College Fee Waiver Program for Veterans Dependents in June 2000 and October 2007.  The appellant could not understand how he could choose an eligibility date in August 2000, but not receive actual benefits until much later.  

While the appellant was basically eligible to claim Chapter 35 benefits beginning August 15, 2000, VA must set a commencing date for the award of actual payment of such benefits.  

In order to receive benefits under Chapter 35, a claimant must file an application as prescribed by the Secretary.  38 U.S.C.A. § 3513; 38 C.F.R. §§ 21.1030, 21.3030 (2010).  

The general rule with respect to the commencing date for payment of Chapter 35 benefits - where a person eligible to receive educational assistance under Chapter 35 enters into training, and the award is the first award of educational assistance for the program of education the eligible person is pursuing - is that the commencing date can be no earlier than one year before the date of the claim for benefits.  38 C.F.R. §§ 21.3130(e), 21.4131(d).
.
The date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance.  38 C.F.R. § 21.1029(b).  

A claim is a formal claim when the claimant (or his or her authorized representative) files the claim with VA, and (1) the claim is a claim for (i) educational assistance; (ii) an increase in educational assistance; or (iii) an extension of the eligibility period for receiving educational assistance; and (2) if there is a form (either paper or electronic) prescribed under this part, the claim is filed on that form.  38 C.F.R. § 21.1029(d).  

Pursuant to 38 C.F.R. § 21.1029(e)(1), if a form (either paper or electronic) has been prescribed under this part to use in claiming the benefit sought, the term informal claim means (i) any communication from an individual, or from an authorized representative or a Member of Congress on that individual's behalf that indicates a desire on the part of the individual to claim or to apply for VA-administered educational assistance; or (ii) a claim from an individual or from an authorized representative on that individual's behalf for a benefit described in paragraph (d)(1)(i) of this section that is filed in a document other than in the prescribed form.  

The act of enrolling in an approved educational institution or training establishment is not an informal claim.  38 C.F.R. § 21.1029(e)(4).

On review, a claim for education benefits was not received prior to March 10, 2008.  The Board has considered the appellant's arguments that he completed paperwork for the college fee waiver program as early as June 2000.  By his own testimony, however, this paperwork was filed with a school and not VA.  See Hearing Transcript page 5.  These documents do not serve to establish entitlement to an earlier date.  

Since the appellant's application for education benefits were not received by VA until March 10, 2008, payment of Chapter 35 benefits normally would be prohibited prior to March 10, 2007.  

A potential exception to this rule is set out at 38 U.S.C.A. § 5113.  That exception, however, applies only if, among other things, the individual seeking benefits submits an application within one year of the date that VA made the rating decision establishing the existence of the Veteran's service-connected disability, permanent in nature.  See 38 U.S.C.A. §§ 5113(b); 38 C.F.R. § 21.4131(e).

As noted, the appellant's claim for educational benefits was first received on March 10, 2008, which is more than one year after the Veteran found out he was entitled to a permanent and total disability rating.  Thus, the exception set out at 38 U.S.C.A. § 5113 does not apply.  

In summary, the law as discussed above does not provide for payment of educational benefits in this case prior to March 10, 2007.  

ORDER

Entitlement to an effective date earlier than March 10, 2007 for the award of Chapter 35 Dependents' Educational Assistance Benefits is denied.  

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


